            Case 2:20-cv-02349-JCM-BNW Document 1 Filed 12/29/20 Page 1 of 8




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     KIND LAW
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7
8    George Haines Esq.
9    Nevada Bar No. 9411
     Gerardo Avalos Esq.
10   Nevada Bar No. 15171
11   FREEDOM LAW FIRM
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, Nevada 89123
13
     (702) 880-5554
14   (702) 385-5518 (fax)
15   Ghaines@freedomlegalteam.com
     Counsel for Plaintiff Jose A. Iraheta Hernandez
16
17                    UNITED STATES DISTRICT COURT
18                         DISTRICT OF NEVADA
19
      Jose A. Iraheta Hernandez,                Case No.:
20
21                   Plaintiff,                 Complaint for damages under the
       v.                                       FCRA, 15 U.S.C. § 1681
22
23    National Consumer Telecom &
      Utilities Exchange, Inc., Directv, LLC,
24
25                   Defendants.
26
27
     _____________________
     COMPLAINT                              -1-
            Case 2:20-cv-02349-JCM-BNW Document 1 Filed 12/29/20 Page 2 of 8




1                                          Introduction
2    1. The United States Congress has found the banking system is dependent up-on fair
3       and accurate credit reporting.       Inaccurate credit reports directly impair the
4       efficiency of the banking system, and unfair credit reporting methods undermine
5       the public confidence, which is essential to the continued functioning of the
6       banking system. Congress enacted the Fair Credit Reporting Act, 15 U.S.C. §
7       1681 et seq. (“FCRA”), to ensure fair and accurate re-porting, promote efficiency
8       in the banking system, and protect consumer privacy. The FCRA seeks to ensure
9       consumer reporting agencies exercise their grave responsibilities with fairness,
10      impartiality, and a respect for the consumer’s right to privacy because consumer
11      reporting agencies have assumed such a vital role in assembling and evaluating
12      consumer credit and other information on consumers. The FCRA also imposes
13      duties on the sources that provide credit information to credit reporting agencies,
14      called “furnishers.”
15   2. The FCRA protects consumers through a tightly wound set of procedural
16      protections from the material risk of harms that otherwise flow from inaccurate
17      reporting. Thus, through the FCRA, Congress struck a balance between the
18      credit industry’s desire to base credit decisions on accurate information, and
19      consumers’ substantive right to protection from damage to reputation, shame,
20      mortification, and the emotional distress that naturally follows from inaccurate
21      reporting of a consumer’s fidelity to his or her financial obligations.
22   3. Jose A. Iraheta Hernandez (“Plaintiff”), by counsel, brings this action to
23      challenge the actions of National Consumer Telecom & Utilities Exchange, Inc.
24      and Directv, LLC (jointly as “Defendants”), with regard to erroneous reports of
25      derogatory credit information to national reporting agencies and Defendants’
26      failure to properly investigate Plaintiff’s disputes.
27
      _____________________
      COMPLAINT                                 -2-
              Case 2:20-cv-02349-JCM-BNW Document 1 Filed 12/29/20 Page 3 of 8




1    4. Plaintiff makes these allegations on information and belief, with the exception of
2         those allegations that pertain to Plaintiff, which Plaintiff alleges on personal
3         knowledge.
4    5. While many violations are described below with specificity, this Complaint
5         alleges violations of the statutes cited in their entirety.
6    6. Unless otherwise stated, all the conduct engaged in by Defendants took place in
7         Nevada.
8    7. Any violations by Defendants were knowing, willful, and intentional, and
9         Defendants did not maintain procedures reasonably adapted to avoid any such
10        violations.
11   8. Defendants failed to properly investigate Plaintiff’s disputes, damaging Plaintiff’s
12        creditworthiness.
13                                      Jurisdiction and Venue
14   9.    Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331 (federal question
15         jurisdiction); 15 U.S.C. § 1681.
16   10. This action arises out of Defendants' violations of the FCRA.
17   11. Venue is proper in the United States District Court for the District of Nevada
18         pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark County,
19         Nevada and because Defendants are subject to personal jurisdiction in Clark
20         County, Nevada as they conduct business here. Venue is also proper because the
21         conduct giving rise to this action occurred in Nevada. 28 U.S.C. § 1391(b)(2).
22                                               Parties
23   12. Plaintiff is a natural person living in Clark County, Nevada. In addition,
24         Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
25   13. National Consumer Telecom & Utilities Exchange and Directv are each
26         corporations doing business in the State of Nevada.
27
      _____________________
      COMPLAINT                                    -3-
            Case 2:20-cv-02349-JCM-BNW Document 1 Filed 12/29/20 Page 4 of 8




1    14. Directv is a furnisher of information as contemplated by 15 U.S.C. § 1681s-2(b)
2        that regularly and in the ordinary course of business furnishes information to a
3        consumer credit reporting agencies.
4    15. NCTUE regularly assembles and/or evaluates consumer credit information for
5        the purpose of furnishing consumer reports to third parties and uses interstate
6        commerce to prepare and/or furnish the reports. This entity is a “consumer
7        reporting agency” as that term is defined by 15 U.S.C. §1681a(f)
8    16. Unless otherwise indicated, the use of Defendants’ names in this Complaint
9        includes all agents, employees, officers, members, directors, heirs, successors,
10       assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
11       the named Defendant.
12                  NCTUE and Directv Misreported Credit Information
13                             Re: Directv Account No. 002233*
14   17. In Plaintiff’s credit report from NCTUE dated Mar 2, 2020, NCTUE and
15       Directv inaccurately reported that Plaintiff was Directv reported a past due debt
16       owed to Directv, with a date of first delinquency as of 9/4/2017 and charge off
17       amount of $120.00, which was inaccurate and misleading because Plaintiff has
18       never been late and has always been on auto pay.
19   18. On or about Jun 2, 2020, Plaintiff disputed NCTUE’s inaccurate reporting on
20       Plaintiff’s NCTUE Mar 2, 2020 credit report, pursuant to 15 U.S.C. §
21       1681i(a)(2) by notifying NCTUE, in writing, of the incorrect and inaccurate
22       credit information furnished by Directv.
23   19. Specifically, Plaintiff sent a letter on Jun 2, 2020, certified, return receipt, to
24       NCTUE, requesting the above inaccurate and incorrect derogatory information
25       be removed.
26   20. On information and belief, upon receiving that letter, NCTUE timely notified
27       Directv of Plaintiff’s dispute, but NCTUE and Directv continued reporting
      _____________________
      COMPLAINT                                -4-
            Case 2:20-cv-02349-JCM-BNW Document 1 Filed 12/29/20 Page 5 of 8




1        inaccurate information.
2    21. NCTUE and Directv were required to conduct an investigation into this specific
3        account on Plaintiff’s consumer report pursuant to 15 U.S.C. §1681i and 15
4        U.S.C. § 1681s-2(b), respectively.
5    22. On or about Jul 7, 2020, Plaintiff received notification from NCTUE that
6        Directv received notice of Plaintiff’s dispute pursuant to 15 U.S.C. §
7        1681i(a)(6).
8    23. A reasonable investigation by NCTUE and Directv would have indicated that
9        Plaintiff’s dispute was valid and that Defendants were reporting inaccurate and
10       misleading information.
11   24. NCTUE and and Directv failed to review all relevant information provided by
12       Plaintiff in the dispute to NCTUE, as required by and in violation of 15 U.S.C.
13       § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
14   25. NCTUE and Directv continued to report inaccurate and negative information on
15       Plaintiff’s report. Specifically, NCTUE and Directv continued to report a past
16       due debt owed to Directv. No changes were made, date of first delinquency is
17       still 9/4/2017 and Status is still "Charged Off," which is inaccurate and
18       misleading because Plaintiff has never been late and has always been on auto
19       pay.
20   26. NCTUE and Directv, upon receipt of Plaintiff’s dispute, failed to conduct a
21       reasonable investigation as required by 15 U.S.C. § 1681i and 15 U.S.C. §
22       1681s-2(b), respectively.
23   27. NCTUE and Directv failed to review all relevant information provided by
24       Plaintiff in the dispute to NCTUE, as required by and in violation of 15 U.S.C.
25       § 1681i and 15 U.S.C. § 1681s-2(b), respectively.
26   28. Due to the failure by NCTUE and Directv to reasonably investigate, they
27       further failed to correct and update Plaintiff’s information as required by 15
      _____________________
      COMPLAINT                               -5-
               Case 2:20-cv-02349-JCM-BNW Document 1 Filed 12/29/20 Page 6 of 8




1           U.S.C. § 1681i and 15 U.S.C. § 1681s-2(b), respectively, thereby causing
2           continued reporting of inaccurate information in violation of the FCRA.
3    29. Plaintiff’s continued efforts to correct the erroneous and derogatory reporting of
4           the debt by NCTUE and Directv by communicating Plaintiff’s dispute with
5           NCTUE and Directv were fruitless.
6    30. Defendants' continued inaccurate and derogatory reports of the debt were
7           willful because they had knowledge of the actual error. Plaintiff is, accordingly,
8           eligible for statutory damages.
9    31. Also as a result of the continued inaccurate and derogatory reporting by
10          NCTUE and Directv, Plaintiff has suffered actual damages, including without
11          limitation, credit denials, out-of-pocket expenses in challenging Defendants’
12          inaccurate reporting, damage to Plaintiff’s creditworthiness and emotional
13          distress.
14   32. By inaccurately reporting account information relating to the debt after notice
15          and confirmation of their errors, NCTUE and Directv failed to take the
16          appropriate measures as required under 15 U.S.C. §§ 1681i and 15 U.S.C. §
17          1681s-2(b), respectively.
18                                      Plaintiff’s damages
19   33. In addition to Plaintiff’s creditworthiness being negatively impacted, Plaintiff
20          suffered emotional distress and mental anguish as a result of Defendants’
21          actions described herein. In addition, Plaintiff incurred out-of-pocket costs and
22          time in attempts to dispute Defendants’ actions. Plaintiff further suffered
23          humiliation and embarrassment.
24    ///
      ///
25    ///
26    ///
      ///
27
      _____________________
      COMPLAINT                                  -6-
            Case 2:20-cv-02349-JCM-BNW Document 1 Filed 12/29/20 Page 7 of 8




1                VIOLATION OF THE FAIR CREDIT REPORTING ACT
2                                         15 U.S.C. § 1681
3    34. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
4        as though fully stated herein.
5    35. The foregoing acts and omissions constitute numerous and multiple willful,
6        reckless or negligent violations of the FCRA, including but not limited to each
7        and every one of the above-cited provisions of the FCRA, 15 U.S.C § 1681, et
8        seq.
9    36. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
10       to actual damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(1);
11       statutory damages pursuant to 15 U.S.C. § 1681n(a)(1); punitive damages as the
12       Court may allow pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable attorney’s
13       fees and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendants.
14   37. As a result of each and every negligent noncompliance of the FCRA, Plaintiff is
15       entitled to actual damages as the Court may allow pursuant to 15 U.S.C. §
16       1681o(a)(1); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
17       1681o(a)(2) from Defendants.
18                                        Prayer for relief
19   38. Plaintiff prays that judgment be entered against Defendants, and Plaintiff be
20       awarded damages from Defendants, as follows:
21       ● An award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
22       ● An award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
23       ● An award of punitive damages as the Court may allow pursuant to 15 U.S.C.
24           § 1681n(a)(2);
25       ● An award of costs of litigation and reasonable attorney’s fees, pursuant to 15
26           U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1); and
27       ● Any other relief that this Court deems just and proper.
      _____________________
      COMPLAINT                                 -7-
            Case 2:20-cv-02349-JCM-BNW Document 1 Filed 12/29/20 Page 8 of 8




1                                         Jury Demand
2    39. Pursuant to the seventh amendment to the Constitution of the United States of
3        America, Plaintiff is entitled to, and demands, a trial by jury.
4        Dated: December 28, 2020.
5                                             Respectfully submitted,
6
7                                             KIND LAW
8
                                              /s/ Michael Kind           .
9                                             Michael Kind, Esq.
                                              8860 South Maryland Parkway, Suite 106
10
                                              Las Vegas, Nevada 89123
11
12                                            Freedom Law Firm
13
14                                            /s/ George Haines
                                              George Haines, Esq.
15
                                              8985 S. Eastern Ave., Suite 350
16                                            Las Vegas, Nevada 89123
17                                            Counsel for Plaintiff Jose A. Iraheta
                                              Hernandez
18
19
20
21
22
23
24
25
26
27
      _____________________
      COMPLAINT                                -8-
